Exhibit 10.1
AMENDMENT NO. 6 AND WAIVER
     This AMENDMENT NO. 6 AND WAIVER, dated as of May 12, 2009 (this
“Amendment”), to the Loan Agreement (as defined below), among MGM MIRAGE, a
Delaware corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited
liability company (“Detroit”), the Lenders and Bank of America, N.A., as
administrative agent for the lenders (the “Administrative Agent”).
WITNESSETH:
     WHEREAS, Borrower, Detroit, as initial Co-Borrower, the Lenders named in
the signature pages thereto, Banc of America Securities LLC and The Royal Bank
of Scotland PLC, as Joint Lead Arrangers, Banc of America Securities LLC, The
Royal Bank of Scotland PLC, J.P. Morgan Securities Inc., Citibank North America,
Inc. and Deutsche Bank Securities, Inc., as Joint Book Managers, The Royal Bank
of Scotland PLC, as Syndication Agent, Barclays Bank PLC, BNP Paribas, Citigroup
USA Inc., Commerzbank AG, Deutsche Bank Trust Company Americas, JPMorgan Chase
Bank, N.A., Sumitomo Mitsui Banking Corporation, UBS Securities LLC and Wachovia
Bank, National Association, as Co-Documentation Agents, Bank of Scotland,
Merrill Lynch Bank USA and Morgan Stanley Bank, as Senior Managing Agents,
Societe Generale and U.S. Bank National Association, as Managing Agents, and the
Administrative Agent are parties to the Fifth Amended and Restated Loan
Agreement, dated as of October 3, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);
     WHEREAS, Borrower, Detroit and the Administrative Agent, on behalf of the
Lenders, are parties to that certain Amendment No. 1 to the Loan Agreement,
dated as of September 30, 2008, that certain Amendment No. 2 and Waiver, dated
as of March 16, 2009, that certain Amendment No. 3, dated as of March 26, 2009,
that certain Amendment No. 4, dated as of April 9, 2009, and that certain
Amendment No. 5 and Waiver, dated as of April 29, 2009;
     WHEREAS, Borrower has requested that the Loan Agreement be further amended
and waived in certain respects;
     WHEREAS, the Lenders that have consented to this Amendment constitute the
Requisite Lenders under the Loan Agreement;
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 



--------------------------------------------------------------------------------



 



     “Administrative Agent” is defined in the preamble.
     “Amendment” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Detroit” is defined in the preamble.
     “Loan Agreement” is defined in the first recital.
     “Sixth Amendment Effective Date” is defined in Article IV.
     SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Loan Agreement (as amended hereby) are, unless otherwise defined
herein, used in this Amendment with such meanings.
ARTICLE II.
AMENDMENTS TO LOAN AGREEMENT
     Upon the occurrence of the Sixth Amendment Effective Date, the provisions
of the Loan Agreement referred to below are hereby amended in accordance with
this Article II.
     SECTION 2.1. Article 1 of the Loan Agreement is hereby amended as follows:
     SECTION 2.1.1. Section 1.1 of the Loan Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:
     “‘Capital Expenditures’ means with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations and (b) replacements and maintenance of
assets damaged as the result of any casualty or other emergency).”
     “‘Convertible Debt’ means any unsecured Permitted Public Indebtedness of
the Borrower that is convertible into Equity Interests of the Borrower, that may
be guaranteed by the Borrower’s Restricted Subsidiaries and that has negative
covenants that are no more restrictive than those included in any of the
unsecured public Indebtedness of the Borrower or its Subsidiaries outstanding
prior to the Sixth Amendment Effective Date (exclusive of the 7.25% debentures
due August 1, 2017 issued by Mirage).”
     “‘Net Cash Proceeds’ means:
     (a) with respect to any Disposition by Borrower or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the

2



--------------------------------------------------------------------------------



 



sum of (A) the reasonable and customary out-of-pocket expenses incurred by
Borrower or such Subsidiary in connection with such transaction and (B) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (B) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
     (b) with respect to the sale or issuance of any Equity Interest by the
Borrower, or the incurrence or issuance of any Indebtedness by the Borrower, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
in connection therewith.”
     “‘Permitted Public Indebtedness’ means Indebtedness of the Borrower which
is incurred on or after the Sixth Amendment Effective Date, has no amortization
payments prior to the Maturity Date, may be guaranteed by the Borrower’s
Restricted Subsidiaries and has a stated maturity date at least six months after
the Maturity Date.”
     “‘Sixth Amendment’ means that certain Amendment No. 6 and Waiver to this
Agreement, dated as of May 12, 2009, among the Borrower, Detroit, the Lenders
and the Administrative Agent.”
     “‘Sixth Amendment Effective Date’ has the meaning specified in Article IV
of the Sixth Amendment.”
     “‘2009 Equity and Debt Offering’ means the issuance by the Borrower of
Equity Interests and Permitted Public Indebtedness on or before June 15, 2009
with an aggregate offering price and principal amount, respectively, of not less
than $2,500,000,000 and not more than $3,000,000,000.”
     SECTION 2.1.2. The definition of the term “Applicable Rates” in Section 1.1
of the Loan Agreement is hereby amended and restated to read in its entirety as
follows:
     “‘Applicable Rates’ means (a) with respect to LIBOR Margin, 4.00%, (b) with
respect to Base Rate Margin, 3.00%, (c) with respect to Standby Letter of Credit
Fee, 4.00% and (d) with respect to Unused Fee, 0.30%.”
     SECTION 2.1.3. Clause (b) of the definition of the term “EBITDA” in
Section 1.1 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows: “(b) any extraordinary loss reflected in such Net Income,
and, without duplication, any loss associated with the early retirement of
Indebtedness and with any Disposition not in the ordinary course of business,”.
     SECTION 2.1.4. Clause (c) of the definition of the term “EBITDA” in
Section 1.1 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows: “(c) any

3



--------------------------------------------------------------------------------



 



extraordinary gain reflected in such Net Income, and, without duplication, any
gains associated with the early retirement of Indebtedness and with any
Disposition not in the ordinary course of business,”.
     SECTION 2.1.5. The definition of the term “Material Adverse Effect” in
Section 1.1 of the Loan Agreement is hereby amended by inserting the
parenthetical phrase “(except for circumstances or events attributable to
general economic conditions)” after the words “taken as a whole” at the end of
clause (b).
     SECTION 2.1.6. Section 1.3 of the Loan Agreement is hereby amended by
adding the following sentence immediately prior to the end thereof: “Without
limitation of the foregoing, if any joint venture, partnership or limited
liability company in which the Borrower holds a 50% or smaller interest shall be
consolidated with the Borrower under GAAP, it shall not be treated as a
Subsidiary hereunder unless such venture, partnership or company otherwise meets
the definition of “Subsidiary” hereunder.”
     SECTION 2.2. The fourth and fifth sentences of Section 2.1(a) of the Loan
Agreement are hereby deleted in their entirety.
     SECTION 2.3. Section 3.1 of the Loan Agreement is hereby amended by adding
the following subsections (i) and (j) in the appropriate numerical order:
     “(i) except as otherwise provided in clause (h) above, Borrower shall,
within ten days of the receipt thereof, use 50% of the Net Cash Proceeds (after
giving effect to any mandatory prepayment offers in any secured Indebtedness
permitted hereunder) of any Disposition not otherwise permitted under
Section 6.9. to prepay the Loans and permanently reduce the Commitments
hereunder (with such prepayments of the Loans to be applied on a pro rata basis
to the Term Loans and the Revolving Commitments); provided that, Net Cash
Proceeds shall exclude all sums paid to retire Indebtedness attributable to the
asset which is the subject of the Disposition.
     (j) Upon the issuance of any Indebtedness pursuant to Section 6.7(j),
Borrower shall, within ten days of the receipt thereof, use 50% of the Net Cash
Proceeds of such issuance realized to prepay the Loans and permanently reduce
the Commitments hereunder (with such prepayments of the Loans to be applied on a
pro rata basis to the Term Loans and the Revolving Commitments).”
     SECTION 2.4. Article 6 of the Loan Agreement is hereby amended as follows:
     SECTION 2.4.1. Section 6.4 of the Loan Agreement is hereby amended by
deleting the word “and” following subsection (i), by re-lettering the existing
subsection (j) as subsection (l) and by inserting the following as the new
subsections (j) and (k):
     “(j) Liens granted pursuant to the terms of that certain Indenture dated as
of November 14, 2008 between the Borrower and U.S. Bank National Association, as
trustee;

4



--------------------------------------------------------------------------------



 



     (k) Liens on those properties and assets known as The Bellagio Hotel and
Casino and The Mirage Hotel and Casino (including the equity interests of the
Restricted Subsidiaries owning such properties and assets, and any Restricted
Subsidiaries owned by such Restricted Subsidiaries) securing up to
$1,500,000,000 of Permitted Public Indebtedness issued pursuant to the 2009
Equity and Debt Offering and permitted under Section 6.7(i);”
     SECTION 2.4.2. Section 6.5 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:
     “6.5 Minimum EBITDA. Borrower shall not permit the EBITDA of Borrower and
its Restricted Subsidiaries, on a consolidated basis, as of the last day of any
Fiscal Quarter and for the period of four consecutive Fiscal Quarters ending on
such date, to be less than the amount set forth below opposite such date:

          Fiscal Quarter End   Minimum EBITDA     June 30, 2009   $ 900,000,000
  September 30, 2009   $ 900,000,000   December 31, 2009   $ 900,000,000  
March 31, 2010   $ 1,000,000,000   June 30, 2010   $ 1,000,000,000  
September 30, 2010   $ 1,000,000,000   December 31, 2010   $ 1,000,000,000  
March 31, 2011   $ 1,100,000,000   June 30, 2011   $ 1,100,000,000”  

     SECTION 2.4.3. Section 6.6 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:
     “6.6 Capital Expenditures. Borrower shall not, and shall not permit its
Restricted Subsidiaries to, make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and its Restricted Subsidiaries
during each Fiscal Year set forth below, the amount set forth opposite such
Fiscal Year:

          Fiscal Year   Amount     2009   $ 250,000,000   2010   $ 400,000,000  
2011   $ 500,000,000  

     SECTION 2.4.4. Section 6.7 of the Loan Agreement is hereby amended by
removing the word “and” following subsection (g) thereof, by replacing the
period at the end of subsection (h) thereof with a semicolon, and by adding new
subsections (i) and (j) as follows:
     “(i) so long as no Default shall have occurred and be continuing or result
therefrom, Permitted Public Indebtedness in connection with the 2009 Equity and
Debt Offering (of which not more than $500,000,000 may be Convertible Debt) in
an amount

5



--------------------------------------------------------------------------------



 



not to exceed, in the aggregate, the lesser of (x) $2,000,000,000 or (y)
$3,000,000,000 less the aggregate amount of Equity Interests issued pursuant to
Section 6.10(d); and
     (j) so long as no Default shall have occurred and be continuing or result
therefrom, unsecured Permitted Public Indebtedness (which may be Convertible
Debt) in an amount not to exceed $500,000,000 in the aggregate, provided that
such Indebtedness shall have terms that are no more restrictive than those
included in any of the unsecured public Indebtedness of Borrower or its
Subsidiaries outstanding prior to the Sixth Amendment Effective Date (exclusive
of the 7.25% debentures due August 1, 2017 issued by Mirage).”
     SECTION 2.4.5. Section 6.8(j) of the Loan Agreement is hereby amended by
replacing the reference therein to “$40,000,000” with “$50,000,000”.
     SECTION 2.4.6. Section 6.10 of the Loan Agreement is hereby amended by
removing the word “and” and following subsection (b) thereof, by replacing the
period at the end of subsection (c) thereof with “;”, and by adding new
subsections (d), (e) and (f) as follows:
     “(d) the Borrower may issue new Equity Interests in the Borrower in
connection with the 2009 Equity and Debt Offering in an amount not to exceed, in
the aggregate, the lesser of (x) $1,500,000,000 and (y) $3,000,000,000 less the
aggregate amount of Indebtedness issued pursuant to Section 6.7(i);
     (e) the Borrower may issue Equity Interests in the Borrower in connection
with unsecured Permitted Public Indebtedness permitted pursuant to
Section 6.7(j); and
     (f) the Borrower may issue Equity Interests in the Borrower in connection
with the exchange of Equity Interests for Indebtedness permitted pursuant to
Section 6.11(e).”
     SECTION 2.4.7. Subsection (d) of Section 6.11 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows and a new
subsection (e) reading as follows shall be added immediately thereafter:
     “(d) so long as no Default shall have occurred and be continuing or result
therefrom, the Borrower may (i) redeem, retire, defease, call or prepay the
7.25% notes due 2017 issued by Mirage pursuant to that certain Indenture dated
as of August 1, 1997, as amended by a Supplemental Indenture dated as of
August 1, 1997 and a Second Supplemental Indenture dated as of October 10, 2000,
(ii) prepay, repurchase or redeem and retire any public Indebtedness of the
Borrower or any Restricted Subsidiary outstanding prior to the Sixth Amendment
Effective Date and scheduled to mature prior to February 28, 2011 and
(iii) utilize up to an aggregate of $300,000,000 in cash to prepay, repurchase
or redeem (in each case, at a discount to the face value thereof) and retire any
public Indebtedness of the Borrower or any Restricted Subsidiary outstanding
prior to the Sixth Amendment Effective Date and scheduled to mature on or after
February 28, 2011; and”

6



--------------------------------------------------------------------------------



 



     “(e) the Borrower may exchange up to $500,000,000 of its Equity Interests
for its public Indebtedness outstanding prior to the Sixth Amendment Effective
Date so long as, after giving effect thereto, no Change in Control shall have
occurred.”
     SECTION 2.5. Article 7 of the Loan Agreement is hereby amended as follows:
     SECTION 2.5.1. Section 7.1(b) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
     “(b) [Intentionally Omitted.]”
     SECTION 2.5.2. Section 7.1(j) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
     “(j) [Intentionally Omitted.]”
     SECTION 2.5.3. The second sentence of Section 7.1(c) of the Loan Agreement
is hereby amended by adding the following proviso immediately prior to the end
thereof: “; provided, that it is agreed that the inclusion by accountants of a
“going concern” qualification in the financial statements (i) is expressly
permitted by the Lenders for the 2008 Fiscal Year and (ii) is expressly
permitted by the Lenders for the 2009 Fiscal Year.”
     SECTION 2.6. Exhibit G to the Loan Agreement is hereby amended and restated
in its entirety as set forth on Exhibit G attached hereto.
ARTICLE III.
WAIVERS OF LOAN AGREEMENT
     Upon the occurrence of the Sixth Amendment Effective Date, the requirements
of Section 7.1(c) of the Loan Agreement, but solely with respect to the
Specified Alleged Breach (as defined in the Second Amendment), and the
requirements of Section 6.5 and 6.6 of the Loan Agreement as existed prior to
the Sixth Amendment Effective Date, but solely with respect to the Fiscal
Quarter ended March 31, 2009, are hereby permanently waived.
ARTICLE IV.
CONDITIONS TO EFFECTIVENESS
     The amendments set forth in Article II and the waivers set forth in Article
III shall become effective on the date (the “Sixth Amendment Effective Date”)
when all of the conditions set forth in this Article IV have been completed to
the satisfaction of the Administrative Agent on or before June 15, 2009.
     SECTION 4.1. The Administrative Agent shall have received counterparts
hereof executed on behalf of Borrower, Detroit, and the Administrative Agent.
     SECTION 4.2. Administrative Agent shall have received a written consent
hereto from Borrower’s Restricted Subsidiaries in the form of Exhibit A hereto.

7



--------------------------------------------------------------------------------



 



     SECTION 4.3. The Administrative Agent shall have received written consent
of the Requisite Lenders through their execution of consents substantially in
the form of Exhibit B hereto.
     SECTION 4.4. Borrower shall have completed issuances of Equity Interests
pursuant to Section 6.10(d) and of Permitted Public Indebtedness pursuant to
Section 6.7(i), each as amended hereby, with an aggregate offering price and
principal amount, respectively, of not less than $2,500,000,000 (less any
original issue discount), and the Administrative Agent shall have received
copies of the documentation effecting such issuances, which documentation shall
be acceptable in form and substance to the Administrative Agent in its sole
discretion.
     SECTION 4.5. Borrower shall have prepaid the Loans pursuant to
Section 3.1(f) of the Loan Agreement in an amount of not less than $750,000,000
(with such prepayments to be applied on a pro rata basis to the Term Loans and
the Revolving Commitments before giving effect to the cancellation of the
Revolving Commitments described in Section 4.6) and the Revolving Commitments
and Term Commitments shall each be permanently reduced by the amount of such
prepayment.
     SECTION 4.6. In addition to the Commitment reduction required under
Section 4.5 above, the Borrower shall have cancelled the $400,000,000 of unused
Revolving Commitments that resulted from the prepayments of Revolving Loans
required under Amendment No. 2 and Amendment No. 5.
     SECTION 4.7. In addition to the prepayments and Commitment reductions
required under Sections 4.5 and 4.6 above, the Borrower shall prepay the Loans
and permanently reduce the Revolving Commitments and Term Commitments on a pro
rata basis by 50% of the proceeds of (1) any Convertible Debt offering made
pursuant to the 2009 Equity and Debt Offering and (2) the aggregate amount of
all proceeds from the 2009 Equity and Debt Offering in excess of $2,500,000,000
(exclusive of any proceeds from the issuance of Convertible Debt).
     SECTION 4.8. While leaving Mayer Brown’s and FTI’s existing retainers
intact, Borrower shall have reimbursed the Administrative Agent for the
reasonable fees and expenses of Mayer Brown and FTI for the period through the
Sixth Amendment Effective Date and the Borrower shall have reimbursed the
Lenders for any reasonable fees and expenses of their counsel which have been
submitted to the Borrower and the Administrative Agent by 4:00 p.m., Eastern
Daylight Time, on May 15, 2009.
ARTICLE V.
RETENTION OF RIGHTS, ETC.
     SECTION 5.1. Limitation to its Terms. This Amendment strictly shall be
limited to its terms.
     SECTION 5.2. Retention of Rights. Without limiting the generality of
Section 5.1, except as specifically set forth in Article III hereof, neither the
execution, delivery nor effectiveness of this Amendment shall operate as a
waiver of (or forbearance with respect to) any present or future Default or
Event of Default or as a waiver of (or forbearance with respect to) the ability
of the Administrative Agent or the other Lenders to exercise any right, power,
and/or

8



--------------------------------------------------------------------------------



 



remedy, whether under any Loan Document and/or under any applicable law, in
connection therewith. As provided in Section 11.1 of the Loan Agreement, no
failure on the part of any Lender or any Agent to exercise, and no delay in
exercising, any right under the Loan Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
     SECTION 5.3. Full Force and Effect; Limited Waiver. Without limiting the
generality of Section 5.1, except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Loan Agreement shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.
Without limiting the generality of Section 5.1, the amendments and waivers set
forth herein shall be limited precisely as provided for herein to the provision
expressly amended herein and shall not be deemed to be amendments to, waivers
of, consents to or modifications of any other term or provision of the Loan
Agreement or of any transaction or further or future action on the part of
Borrower which would require the consent of the Lenders under the Loan
Agreement.
ARTICLE VI.
MISCELLANEOUS
     SECTION 6.1. Representations and Warranties. Borrower represents and
warrants the following:
          (a) after giving effect to this Amendment, no Default or Event of
Default is continuing;
          (b) after giving effect to this Amendment, the representations and
warranties contained in Article 4 of the Loan Agreement are true and correct on
and as of the Sixth Amendment Effective Date as though made on that date (or, if
stated to have been made as of an earlier date, was true and correct as of such
earlier date); and
          (c) this Amendment has been duly authorized by Borrower and Detroit,
there is no action pending or any order, judgment, or decree in effect that is
likely to restrain, prevent, or impose materially adverse conditions upon the
performance by Borrower, Detroit, or any of Borrower’s Subsidiaries under the
Loan Agreement or any of the other Loan Documents, and this Amendment
constitutes the valid, binding and enforceable obligation of Borrower and
Detroit in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion; and
          (d) The execution, delivery and performance by each of Borrower and
Detroit of this Amendment do not and will not conflict with, or constitute a
violation or breach of, or result in the imposition of any Lien upon the
property of Borrower, Detroit, or any other of Borrower’s Subsidiaries, by
reason of the terms of (i) any contract, mortgage, lease, agreement, indenture,
or instrument to which Borrower, Detroit, or any of Borrower’s Subsidiaries is a
party or which is binding upon it, (ii) any requirement of law applicable to any
Borrower, Detroit, or any of Borrower’s Subsidiaries, or (iii) the certificate
or articles of incorporation or by-laws or

9



--------------------------------------------------------------------------------



 



the limited liability company or limited partnership agreement, or analogous
organizational document, of any Borrower, Detroit, or any of Borrower’s
Subsidiaries.
     SECTION 6.2. Loan Document. This Amendment is a Loan Document and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with all of the terms and provisions of the Loan
Agreement, including Article 1 thereof.
     SECTION 6.3. Reaffirmation of Obligations. Each of Borrower and Detroit
hereby acknowledges that the Loan Documents (as amended by this Amendment) and
the Obligations constitute the valid and binding Obligations of Borrower and
Detroit enforceable against Borrower and Detroit in accordance with their
respective terms, and each of Borrower and Detroit hereby reaffirms its
Obligations under the Loan Documents (as amended by this Amendment) (and, as to
Detroit, its liability is limited to that portion of the Obligations which are
actually borrowed or received by Detroit). Administrative Agent’s and any
Lender’s entry into this Agreement or any of the documents referenced herein,
Administrative Agent’s and any Lender’s negotiations with any party with respect
to any Loan Document, Administrative Agent’s and any Lender’s acceptance of any
payment from Borrower, Detroit, any Guarantor or any other party of any payments
made to Administrative Agent or any Lender prior to the date hereof, or any
other action or failure to act on the part of Administrative Agent or any Lender
shall not constitute (a) a modification of any Loan Document (except to the
extent of the specific amendments and waivers contained herein), or (b) except
for as set forth herein, a waiver of any Default or Event of Default under the
Loan Documents, or a waiver of any term or provision of any Loan Document.
     SECTION 6.4. Estoppel. To induce the Administrative Agent and Lenders to
enter into this Agreement and to induce the Administrative Agent and Lenders to
continue to make advances to Borrowers under the Loan Agreement, each Borrower
and each Guarantor hereby acknowledges and agrees that there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of Borrower, Detroit or any Guarantor as against the Administrative
Agent or any Lender with respect to the Obligations.
     SECTION 6.5. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and to the Loan Agreement and
their respective successors and permitted assigns.
     SECTION 6.6. Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be an original
and all of which shall constitute together but one and the same agreement.
     SECTION 6.7. Integration. This Amendment represents the agreement of
Borrower, Detroit, the Administrative Agent and each of the Lenders (through the
Requisite Lenders’ consenting hereto) with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10



--------------------------------------------------------------------------------



 



     SECTION 6.8. Governing Law and Waiver of Jury Trial. The terms of
Sections 11.17 (Governing Law) and 11.28 (Jury Trial Waiver) of the Loan
Agreement are incorporated herein as though set forth in full.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

            MGM MIRAGE,
a Delaware corporation
      By: /s/ John M. McManus       Name:   John M. McManus        Title:  
Senior Vice President, Assistant General       Counsel and Assistant Secretary 
        MGM GRAND DETROIT, LLC,
a Delaware limited liability company
      By: /s/ John M. McManus       Name:   John M. McManus        Title:  
Assistant Secretary          BANK OF AMERICA, N.A.,
as Administrative Agent
      By: John W. Woodiel III       Name:   John W. Woodiel III        Title:  
Senior Vice President       

12